Mr. Justice Barnes delivered the opinion of the court. This was an action of trover tried before the court and jury upon the general issue of not guilty. The verdict and judgment were for $354.38. On September 5, 1911, defendant executed a lease to plaintiff and one Anna Immerman (whose interest, if any, it is unnecessary to consider) of a store-room to be used by the lessees for a nickel theatre, and at the same time sold plaintiff certain personal property, therein used in connection with such purpose, for the sum of $350. At the same time the lessees executed a bill of sale of said personal property to defendant, as expressly provided for in said lease, to secure the rent. The lease ran for three years from September 11, 1911, and the rent was payable in monthly instalments of $35 in advance on the 11th of each month. The instalments due September 11th and October 11th were paid. On November 13th, plaintiff ceased to do business, with the intention of returning to her home in Wisconsin. Defendant, learning of it, went to the place with a police officer and found her moving a picture machine out of the building. He told her she had no right to take goods from the place. She asked if she could take the goods that belonged to her, which was assented to, and at his request gave him the keys to the place, and said she would pay no more rent and had “closed for good.” She testified that on that day she quit business her operator told her she might as well take her things and go home; that she was doing so when the defendant and the policeman came, and that she gave defendant the keys on the sidewalk. There was no proof of duress, and the evidence tends to show that she voluntarily surrendered possession of the property to defendant. This suit for conversion of the same was brought one month later, but what was done with the property in the meantime, whether defendant still retained it in his possession, or had taken steps to foreclose his lien thereon, does not appear. Two or three days later they attempted to negotiate a settlement on the basis of a release of the lessees from further liability under the lease, and of their claim to the personal property described in the bill of sale, but the transactions were not consummated. The voluntary delivery of the keys under the circumstances gave defendant a right to possession of the personal property for the purpose of enforcing his security for the rent then due. His possession thereof was lawful and plaintiff had no right to immediate possession of the same, which was essential to her cause of action. (Forth v. Pursley, 82 Ill. 152.) A few days after the surrender of the possession of the premises and property as aforesaid, plaintiff tendered defendant one month’s rent. But his refusal to receive it under such circumstances would not, in view of the fact that the property was given as security for rent that might accrue during the remainder of the term from liability for which she had not been released, constitute an act of conversion. Nor did the evidence of the value of the property warrant a verdict. It consisted of proof of what plaintiff paid defendant for the goods, and the latter’s remark at the time that “they were cheap.” This could hardly be deemed an admission of their value, and certainly was not evidence of their current market value which is necessary in an action of this kind. Sturges v. Keith, 57 Ill. 451; Robinson v. Alexander, 141 Ill. App. 192. One of the instructions given to the jury told the jury that if they believed from the evidence that plaintiff was a tenant of defendant and that while such, defendant entered the leased premises and took possession thereof, then plaintiff is not liable for rent after such taking of possession and ousting of plaintiff. In view of the testimony showing that the possession was voluntarily surrendered after a default, this instruction had no application to the issues, and was misleading. The judgment will be reversed. Reversed.